Case 3:21-cv-00721 Document 1-19 Filed 07/20/21 Page 1 of 10 PageID 151




                                                          FCSL - 000090
Case 3:21-cv-00721 Document 1-19 Filed 07/20/21 Page 2 of 10 PageID 152




                                                          FCSL - 000091
Case 3:21-cv-00721 Document 1-19 Filed 07/20/21 Page 3 of 10 PageID 153




                                                          FCSL - 000092
Case 3:21-cv-00721 Document 1-19 Filed 07/20/21 Page 4 of 10 PageID 154




                                                          FCSL - 000093
Case 3:21-cv-00721 Document 1-19 Filed 07/20/21 Page 5 of 10 PageID 155




                                                          FCSL - 000094
Case 3:21-cv-00721 Document 1-19 Filed 07/20/21 Page 6 of 10 PageID 156




                                                          FCSL - 000095
Case 3:21-cv-00721 Document 1-19 Filed 07/20/21 Page 7 of 10 PageID 157




                                                          FCSL - 000096
Case 3:21-cv-00721 Document 1-19 Filed 07/20/21 Page 8 of 10 PageID 158




                                                          FCSL - 000097
Case 3:21-cv-00721 Document 1-19 Filed 07/20/21 Page 9 of 10 PageID 159




                                                          FCSL - 000098
Case 3:21-cv-00721 Document 1-19 Filed 07/20/21 Page 10 of 10 PageID 160




                                                           FCSL - 000099
